Citation Nr: 1436743	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a nerve and muscle disorder of the right upper extremity. 

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

4.  Entitlement to an initial compensable disability rating for a right upper chest/shoulder stab wound residual scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).


REMAND

In the August 2010 remand, the Board directed that any outstanding private treatment records from J.M., M.D. identified by the Veteran be obtained.  In this regard, the Board noted the Veteran's June 2010 testimony that Dr. M. treated him for his service-connected bilateral hearing loss for approximately 15 years. 

In February 2012, the Veteran submitted an Authorization and Consent to Release Information to VA indicating that he received treatment from Dr. M. for all of the issues on appeal in 2011 and 2012.  There is no indication of record that the RO attempted to obtain such records.  In fact, in an August 2012 deferred rating decision, it was indicated that a release for records from Dr. M. was necessary prior to obtaining records.  As such, in June 2013, the Veteran submitted a copy of the February 2012 release form; however, the RO again failed to obtain the requested records.  The Board notes that the Veteran submitted records demonstrating treatment from Dr. M. dated in 2013 and 2014, but records from Dr. M. dated in 2011 and 2012 have not been associated with the claims file.  Therefore, the RO must obtain private treatment records identified by the Veteran, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1) (2013).  

Subsequent to the aforementioned Board decision, in a supplemental statement of the case dated in June 2013, the RO readjudicated the issues of entitlement to service connection for a back disorder, entitlement to an initial compensable disability rating for bilateral hearing loss, and entitlement to an initial compensable disability rating for a right upper chest/shoulder stab wound residual scar.  However, the RO failed to readjudicate the issue of entitlement to service connection for a nerve and muscle disorder of the right upper extremity.  In this regard, the Board notes a January 2014 deferred rating decision, which indicates that it was an "error" that the June 2013 supplemental statement of the case did not address the issue of service connection for a nerve and muscle disorder of the right upper extremity.  On remand, the RO must readjudicate the issue of entitlement to service connection for a nerve and muscle disorder of the right upper extremity.

As there has not been substantial compliance with the August 2010 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's private treatment records from J.M., M.D. dated in 1995 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, to include the issue of service connection for a nerve and muscle disorder of the right upper extremity.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

